Citation Nr: 0310470	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether an overpayment of improved disability pension 
benefits was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran was granted entitlement to improved pension 
benefits effective from October 1990.  In January 2002 the RO 
sent the veteran a letter informing him that an overpayment 
in the amount of $6,460 had been created.  In February 2002 
the veteran wrote to the RO and disagreed with the creation 
of the overpayment.  He explained that the extra money 
received had been earned by him years before and put in an 
IRA.  He noted that since it was not current income, it was 
not money that he should have had to report on his income 
reports.  The Board notes that a statement of the case 
concerning the issue of whether the overpayment was properly 
created has not been issued.  Since there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for 
this issue is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for a waiver of recovery of the overpayment is 
inextricably intertwined with the issue of whether the 
overpayment was properly created.  Consequently, the Board is 
unable to review the claim for a waiver at this time.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), with respect 
to both the claim that the overpayment 
was not properly created and the claim 
for a waiver of recovery of the 
overpayment, to include with regard to 
the one year period for receipt of 
additional evidence.  

2.  The RO should request that the 
veteran complete and submit a new VA Form 
5655, Financial Status Report.  

3.  The RO must issue a statement of the 
case concerning the issue of whether the 
overpayment of improved pension benefits 
was properly created and afford the 
veteran the appropriate opportunity to 
respond.  The statement of the case 
should contain all the applicable laws 
and regulations, including those 
pertaining to the VCAA, and including 
38 C.F.R. §§ 3.271, 3.272, 3.273.

4.  If the RO determines that the 
veteran's overpayment was properly 
created, the RO must readjudicate the 
claim for a waiver of recovery of the 
overpayment, with consideration of all 
additional evidence received, including 
any newly completed VA Form 5655, 
Financial Status Report.  If the benefit 
sought remains denied, the RO must issue 
a Supplemental Statement of the Case on 
the waiver issue, and afford an 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
recite all the applicable laws and 
regulations, including those pertaining 
to the VCAA, and including 38 C.F.R. 
§§ 1.963 and 1.965.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




